IS

NX DH WN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

Ze .

26
27
28

Tina Lynn Duresky
11828 W. Roanoke Ave
Avondale, AZ 85323
602-688-7348

rmd202@aol.com
Plaintiff

 

 

IN THE UNITED STATES DISTRICT COURT
- FOR THE DISTRICT OF ARIZONA

Tina Lynn Duresky, CV-21-876-PHX-JJT

Case No.

COMPLAINT AND JURY TRIAL
DEMAND

 

Plaintiff,
veo

Retail Grocery Inventory Services
Worldwide, LLC dba RGIS, LLC,

Defendant.

 

 

 

NATURE OF THE ACTION

This is an action under Title I of the Americans with Disabilities Act of 1990 and |’
Title I of the Civil Rights Act of 1991 to correct unlawful employment practices on the
basis of disability and to provide appropriate relief to Tina Duresky (“Ms. Duresky”) who
was adversely affected by such practices. Ms. Duresky has been profoundly deaf (hearing
impaired) since birth. \

Despite this disability, Ms. Duresky seeks to be a productive member of society,
which includes working. As alleged with greater particularity below, Ms. Duresky alleges
Defendant Retail Grocery’ Inventory Services Worldwide, LLC dba RGIS, LLC
(“Defendant” or RGIS”) discriminated against Ms. Duresky, a disabled female, because
ofher disability (hearing impairment) by failing to provide reasonable accommodations
dung pre-employment interview, employment orientation and employment on-site

training, and thereby failing to educate and mentor Ms. Duresky and discriminating

 
ao nN AN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25 .

26
27
28

 

 

Case 2:21-cv-00876-JJT Document 1 Filed 05/18/21 Page 2 of 6

against Ms. Duresky, based on her disability, after the hiring process in violation of the
Americans with Disabilities Act.
‘ SURISDICTION AND VENUE
1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, and 1331.
2. The employment practices alleged to be unlawful were and are now being
committed within the jurisdiction of the United State District Court for the district of
Arizona. |
| PARTIES ;
3, Upon information and belief, Plaintiff, Ms. Duresky, is the sole deaf

employee at the Arizona location of RGIS.

4. At all relevant times, Defendant RGIS has continuously been incorporated

lin Florida and doing business in the State of Arizona.

5. At all relevant times, RGIS has continuously had at least fifteen (15)

employees.
6. At all relevant times, Defendant RGIS has been a covered entity under
Section 101(2) of the ADA, 42 U.S.C. § 12111(2). -

STATEMENT OF CLAIMS
7. Ms. Duresky filed a charge with the Equal Employment Opportunity
Commission (EEOC), Phoenix office, alleging violations of Title I of the ADA by RGIS,
dated May 25, 2017. All conditions precedent to the institution of this lawsuit have been
fulfilled. .
8. Ms. Duresky is profoundly deaf (hearing impaired) and is substantially
limited in one or more major life activities, including but not limited to the major life

activity of hearing. Ms. Duresky is a person with a proven disability as defined by the
ADA. |

 
Nn Wo

SND

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24

25 .

26
Zi
28

 

 

Case 2:21-cv-00876-JJT Document 1 Filed 05/18/21 Page 3 of 6

9. On August 1, 2016, Ms. Duresky applied for an RGIS Inventory specialist
position by online application. |

10. Since at least 2016, Defendant RGIS, has required that job applicants for
Inventory Specialist, including Ms. Duresky, complete the pre-employment orientation

and 12 hours of training.

11. Ms. Duresky was hired on September 2016 and attended the orientation.

12. During the orientation, RGIS refused to provide an ASL interpreter, or any
other reasonable accommodation that would allow Ms. Duresky to understand the
training. |

«1. Though one was requested, RGIS never provided a certified or licensed ASL
interpreter to assist Ms. Duresky with her ortentation,

14... RGIS provided Ms. Duresky with 110 training in ASL between September
2016 to December 2016.

15. RGIS gave Ms. Duresky shifts between September 2016 to December 2016.

16. Ms. Duresky asked for additional training in January of 2017, to be
conducted with a licensed, certified interpreter. RGIS, agreed to training but failed to
obtain an interpreter and used an unqualified RGIS employee from the Phoenix Facility
to assist in the training.

17. Ms. Duresky was capable of performing the essential functions of the
inventory specialist position with a reasonable accommodation (training in ASL).

18. Since at least September 2016, Defendant RGIS, failed to provide a certified
and licensed interpreter (reasonable accommodation) for the interview, pre-employment
orientation and job on-site training.

19. Rather than engage in the interactive process, RGIS mailed-Ms. Duresky a
letter noting that it accepted her resignation. |

20. Ms. Duresky did not and has not’ resigned from RGIS. Rather, she was

terminated.

 
oO wo NAN DD

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25 |

26
27
28

 

 

Case 2:21-cv-00876-JJT Document 1 Filed 05/18/21 Page 4of6

21. Ms. Duresky was terminated as a result of her alleged underperformance,
which was the direct result of RGIS’ failure to accommodate Ms. Duresky.

22. The ADA prohibits employers from discriminating against individuals “in
regard to ... job training.” 42 U.S.C. § 12112(a). Since at least September 2016, Defendant
RGIS, has engaged in unlawful employment practices at its company, an Arizona facility,
in violation of Section 102 of Title I of the ADA, 42 U.S.C. §§ 12112(a) and 12112(b)(5).
These unlawful employment practices include but are not limited to the following:

A. Failure to reasonably to provide a reasonable accommodation during
onboarding, including a certified and licensed ASL interpreter for the employment
interview, pre-employment orientation and 12 hours of job training.

B. Taking adverse employment actions against Ms. Duresky as a result of
underperformance (with knowledge that such underperformance was solely and
proximately caused by Defendant’s failure to accommodate Ms. Duresky), including
scheduling Ms. Duresky for fewer shifts than her non-deaf coworkers.

C. Terminating Ms. Duresky as a result of underperformance (with knowledge
that such underperformance was solely and proximately caused by Defendant’s failure to
accommodate Ms. Duresky). |

23. The effect of the policies and practices complained of in paragraph 18 (A)-
(C) above has been to deprive Ms. Duresky of equal employment opportunities and
otherwise preventing or adversely affecting her ability to be successful, because of her
disability.

24.’ The unlawful employment practices complained of in parasrapl 18 (A)-(C)
above were and are intentional. ,

25. The unlawful employment practices complained of in paragraph 18 (A)-(C)
above were and are done with malice or with reckless indifference to the federally

protected rights of Ms. Duresky, as an individual.

 
 

 

Case 2:21-cv-00876-JJT Document 1 Filed 05/18/21 Page 5 of 6

PRAYER FOR RELIEF

Wherefore, Ms. Duresky respectfully requests that this Court:

A. Grant a permanent injunction enjoining Defendant RGIS, its officers,
successors, assigns, and all persons in active concert or participation with it, from
engaging in disability discrimination and any other employment practice which
discriminates on the basis of disability.

B. Order Defendant RGIS to institute, modify, and carry out the ADA law,
policies, practices, reasonable accommodation, and programs which provide equal
employment opportunities for qualified individuals with disabilities, and which eradicate
the effects of its past and present unlawful employment practices.

C. Order Defendant RGIS to make whole Ms. Duresky by providing
appropriate backpay (with no work schedule) with prejudgment interest, in amounts to be
determined at trial, and other affirmative relief necessary to eradicate the effects of its
unlawful employment practices, including but not limited to rightful place instatement of
Ms. Duresky, in the alternative, frontpay.

D. Order Defendant RGIS to make whole Ms. Duresky by providing
compensation for past and future pecuniary losses resulting from the’ unlawful
employment practices described in the paragraphs above.

E. Order Defendant RGIS to make whole Ms. Duresky by providing
compensation for past and future nonpecuniary losses resulting from the unlawful
practices complained of in the paragraphs above, including emotional pain, suffering,
inconvenience, confusion, frustration, loss of enjoyment of life, and humiliation, in

amounts to be determined at trial.

 
oO Oo ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00876-JJT Document 1 Filed 05/18/21 Page 6 of 6

F, Order Defendant RGIS to pay Ms. Duresky punitive damages for its
malicious and reckless conduct, as described in the paragraphs above, in amounts to be
determined at trial. |

G. Grant such further relief as this Court deems necessary and proper in the
public interest.

H. Award Ms. Duresky her costs incurred in this action. |

JURY TRIAL DEMAND
Mr. Duresky requests a jury trial on all questions of fact raised by its complaint.

Respectfully submitted this 18th day of May 2021.

Tina Lynn Duresky

“11828 W. Roapdke Ave~
Avondale, AZ 85323
‘602-688-7348

rmd202@aol.com
Plaintiff

/s/ Syjlhon Lust y—

 
